953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Craig ELAM, Plaintiff-Appellant,v.ATLANTIC RESEARCH CORPORATION;  Steven Hostettler;  GaryJohnson;  William Knight;  Fred Bayne;  RichardFranklin;  Philip Schrack, Defendants-Appellees.
No. 91-1137.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1991.Decided Jan. 17, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria, No. CA-90-1299-A, James C. Cacheris, Chief District Judge.
Craig Elam, appellant pro se.
William B. Cummings, Alexandria, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE, NIEMEYER and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Craig Elam appeals from the district court's order entering judgment for Defendants in this action charging employment discrimination and raising pendent state claims.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm.


2
The district court correctly determined that Elam did not establish a prima facie case of racial discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5 (1988).   Further, because Elam was an employee-at-will, he cannot recover under a theory of wrongful discharge.   See Miller v. SEVAMP, Inc., 362 S.E.2d 915, 916-17 (Va.1987).   Finally, Elam did not state a cause of action for defamation under Virginia law.   Gazette, Inc. v. Harris, 325 S.E.2d 713, 725 (Va.1985).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.